Case 3:16-cv-02460-YK-JFS Document 92 Filed 12/20/19 Page 1of5
Case Number 3:16-cv-02460-KJ-JFS Document: 92 12/17/2019 Page 1 of 3

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT GF PENNSYLVANIA

 

RONALD BLUE WEST PRG SE )
‘D1 e.e ge \
Planitiff, cILER
SORANDON Civil Action No. 3:16-cv-02460
Vv. ) ( Kane,. J)
one 28 Ip ( Saporite :
~ aporito, M.J. )
UNITED STATES OF AMERICA A oo
Defendant. PER fe Dereaie

BRIEF IN SUPPORT TO SEAL BOC. 86

 

NOW COME, Ronald Blue West Pro Se, #11353-007 in response to the United
States Magistrate Judge, Joseph F. Saporitsc, Jr. On Decemeber 5, 2019,
it was hereby order for gocd cause show, in the planitff's Pro Se Motion
for extension of time to file a brief in support of plaintiff Motion to
seal Doc. 86.

On December 11, 2019, planitiff received the order when FCI-Hazelton WV,
was on lock down status through the mail in his cell. The institution

was on lock down status because of an incident in the dinning hall on
December 4, 2019, In civil litigation the plaintiff seeking to seal any
part of a judicial record bears the heavy burden of showing that material
in the kind of information that Courts will protect and that dismissed
case, as well as an order directing, Lexis Nexis to remove all such
documents from its databases, which are availble to Federal inmates
performing legal resach on the prison computer, within the institution.
That in formation could put plaintiff (Life) in serious danger in the
prison environment, within the Bureau of Prisons, when inmates put that
on the compound, which plantiff could be housed in at the time. Plantiff,
request this measuer to be taken for his safety within the Bureau of
Prisons, institution because, he well be doing a lot of time in the custody
of the Bureau of Prisons, and do not want any problems with inmates, that
could being harm to him, on his background, when it is released to the

general population.

(1)
Case 3:16-cv-02460-YK-JFS Document 92 Filed 12/20/19 Page 2 of 5
Case Number 3: 16-cv-O02460-KJ-JFS Document: 92 12/17/2019 Page 20f3

That information was pulled from the computer here within the FCI-
Hazelton WV, complex, and now that put plaintiff's(Life) in danger

and at risk to be harmed within this complex,of Federal Correctinal
Institution. When the plaintiff was sentence in 1989, the judge or

the court put anything about plaintiff background in Lexis Nexis
databases. However, given inmates information on inmates background
could dangerously put anyone with law enforcement background in danger.
Lexis Nexis, is the way inmates get there information on inmates without
the PSI record or they get off of Pacer. They are also (Googeling)
inmates in the system. The court can take measure for the safety within
Bureau of Prisons, on inmates to be in a cerured institution, doing time

when the information has been put out on the compound.

The cogent reason why this case record should be seal and the public
should not have access to plaintiff background in law inforcement, is
because it would put plaintiff at risk, if some one family was to pull
it and sent to the inmate, within the institution that the plaintiff is
being heused in at that time. That what happent to Whitey Bulger, here
within Hazelton WV, Complex in 2019. There was an incident with inmates
on this compound, that is now keeping the general population from going
to the dinning hall here within FCI-Hazelton, WV. The plaintiff do not
want to be the next incident on the compound because, the information
was pul! from the computer in the law Library, by inmates. Plaintiff was
told by inmates to “watch” his back around some inmates. They got infor
on plaintiff background. They could only got the information from the
computer. The Staff have the information on there copmuter and in the

Bureau of Prisons, SENTRY databases. Thats only for the Staff to see,
not inmates. The basis of plaintiff Tort Claim Act in this case filed

against the United States of America, in 2016, was for violating his

right for protection in the custody of the Bureau of Prisons.

ARGUMENT

Considering the issue with the complaint, and the plaintiff will be
confine in Prison for some time. The information on his background

should be seai for the safety and security of the institution, that the
planitff is housed within the Federal Bureau of Prisons. That information

Cause , . -.
could sasuee serious; injury to the planitiff, on the compound.

(2).
Case 3:16-cv-02460-YK-JFS Document 92 Filed 12/20/19 Page 3 of 5
Case Number 3:16-cv-02460-KJ-JFS Document: 92 12/17/2019 Page 30£3-

DECLARATION

¥ Ronald Blue West, declare under the statutes of perjury, in accord-
ence with statues of Tilte 28 U.S.C. $1746, that the foregoing is true
and correct to the best of my knowiedge by signing name. I make this a
legal and binding document under the Law, to grant plaintiff's Motion

to seal his civil action aganist the United States of America, for safety

and security of the Bureau of Prisons.

Frond LA 6 bite. Vik Bbooth”

oh eel ea we om os 2.

CERIFICATE OF SERVICES

The undersigned hereby certifies that he is an inmatezin.. the custody

of the Federal Bureau of Prisons, Federal Correcticnal Institution,
Hazelton, WV 26525. And on this 17th day of December 2019, the plaintiff
brief in support of Doc. 86 was mailed to the United States District
Court Magistrate Joseph F. Saporito, Jr. The brief was mailed through

the institution legal mail system. Enclose herewith is the order together
with a copy of the December 5th, 2019 order, for good cause show. I
Ronald blue West, file pro se Motion for an extension of time to file a
brief in support of his Motion to seal (Doc.86) Granted nunc tunc.

Deemed timely filed. In the above captived case. The brief is a issue on

sealing case on the civil action against the U.S. of America v. West

Foal Yoho. Zi ‘Loast

cc: file

(3)
Case 3:16-cv-02460-YK-JFS Document 92 Filed 12/20/19 Page 4 of 5

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

 

RONALD WEST, #11353-007,
Plaintiff, CIVIL ACTION NO. 3:16cv02460
Vv. (KANE, J.)
(SAPORITO, Md My Ei
UNITED STATES OF AMERICA, KBs Sa
Ob AR
Defendant. "Ep Cg f 201g RE

D
ORDER AB

day of December, 2019, ITIS HEREBY

 

AND NOW, this 2"
ORDERED THAT, for good cause shown, the plaintiff's pro se motion
for an extension of time to file a brief in support of his motion to seal (Doc.

86) is GRANTED nunc pro tunc. The plaintiffs brief (Doc. 87) shall be

deemed timely filed.

         

   

“JOSEPH F. SAPORITO, JR.
United States Magistrate Judge
Case 3:16-cv-02460-YK-JFS Document 92 Filed 12/20/19 Page 5 of5

 

Gol ddfuard bet atontpafed (PEC tant ge goto fag fffensE( gF EYLEE

FOSST va ‘uo qNeTIS
SYTt xod O'd

etuegayhsuueag JO 2OFAISTC OTPr tn

qanoj WOTzystg seqyeds pedtuy

BOTIFIOQ ,XAETO

 

f
yNaTO ALNdad S

NA wad

NOLNWHOS
GSaAMsOse

 

“EZCOZ AM SSTLTW Wo zeonad
909g xq “O'd SUOFTOZEH

UOTINITISUT TEUOTIe0AIOH TBAIPId

/OOSESETT# 289M OTA PTEUOY
